Citation Nr: 0706547	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine to include as secondary to a 
service connected disability of the soft tissue of the low 
back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The veteran served from June 1973 until December 1978.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
degenerative disc disease of the lumbar spine was not present 
in service, was not related to such service and has no 
relationship to the service connected disability of the soft 
tissue in the low back.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated in service and is not proximately due 
to or the result of the service connected disability of the 
soft tissue of the low back.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that his degenerative disc disease of 
the lumbar spine is causally related to his disability of the 
soft tissue at T8-T10.

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1131.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records note that in November 
1978 he tripped over an electrical cord, while on duty, and 
suffered soft tissue trauma to his skull and back.  A January 
1979 medical record noted that he suffered from a low back 
strain as a result of the in-service injury.  In an April 
1979 rating decision, the veteran was service connected for 
soft tissue injury to his back.  

The veteran's post service medical records note a diagnosis 
of degenerative changes in L2-L3 through L4-L5 and, by the 
veteran's historical account, link the disability to the in-
service fall.  See Medical Records New Orleans VAMC (June 
2002, Nov. 2003); see also VA Spine Exam (Apr. 2000, Feb. 
2001, June 2002, Sept. 2002) (diagnosing the veteran with 
degenerative joint disease and osteoarthritis of the lumbar 
spine).  

The record also contains conflicting nexus opinions.  In 
November 2003, a VA examiner stated that he did not see how a 
soft tissue injury to the thoracic spine, which was so 
minimal that made no x-ray changes, could be tied to 
degenerative changes in the lumbar spine.  The examiner 
contributed the veteran's obesity as the cause of the 
veteran's lumbar spine problems rather an injury.  However, 
the record contains several statements by Dr. Shissler from 
the New Orleans VAMC relating the low back disability to the 
in-service injury.  In September 2003, Dr. Shissler stated, 
after reviewing the veteran's military records, it was more 
likely than not that the veteran's low back disorder was the 
result of the injury suffered in the military.  See also 
Statements by Dr. Shissler (Dec. 2000, Jan. 2003, Mar. 2004) 
(noting the following: it is very likely that the back injury 
while in service is directly related to the degenerative 
joint and disc disease found on a recent lumbar spine x-ray, 
and it is my opinion that it is more likely than not that the 
veteran is suffering from chronic low back pain which is 
related to the in-service injury).

In April 2004, the Board remanded the case to determine 
whether there was a causal relationship between the veteran's 
degenerative disc disease of the lumbar spine and his service 
connected disability of the soft tissue at T8-T10.  In an 
October 2004 VA examination, an examiner stated that he did 
not believe that the service connected disability caused any 
additional injury to the lumbar spine and that the lumbar 
spine disability was not the result of the in-service fall.  
However, in rendering his opinion, the examiner failed to 
address all of the Board's April 2004 remand orders.  

Therefore, the veteran underwent another VA examination in 
July 2006.  After reviewing the veteran's claim's file, the 
examiner noted that the veteran suffered from the following: 
abdominal obesity with associated lumbar lordosis; 
degenerative joint disease, degenerative disc disease, and 
moderate spinal stenosis due to age; and a thoracic spine 
injury with no residuals.  The examiner stated that the 
lumbar spine disability was not caused by or a result of the 
thoracic spine injury.  The examiner further stated that the 
2002 comments of Dr. Shissler were not verified by the 
records of original injury.  The contemporary records showed 
thoracic not lower lumbar complaints.  The x-ray changes 
noted now are typical of age and obesity and not the 
localized and severe changes you would see if the veteran had 
suffered a lumbar spine injury in 1978.  The examiner added 
that, if this was a post traumatic injury, the x-ray changes 
would have evolved quicker and that the veteran's complaints 
are part of his personality.   

With regard Dr. Shissler's statements, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to Dr. Shissler's statements.  The examiner 
offered only a generalized statement that the veteran's 
lumbar disability was related to his in-service fall.  The 
veteran is already service connected for the thoracic injury 
received as a result of the 1978 fall.  The question before 
the Board is whether the lumbar disability is related to that 
fall  Dr. Shissler's statements offered no basis for his 
findings.  For these reasons, the VA July 2006 examiner's 
opinion which included a review of the claim's file, 
examination of the veteran, review of Dr. Shissler's 
statements, and an opinion with rationale outweigh the 
statements by Dr. Shissler. 

As previously stated, the medical evidence of record does not 
show a relationship between the veteran's service connected 
injury of the soft tissue at T8-T10 and his degenerative disc 
disease of the lumbar spine.  The veteran's own theory of 
medical diagnosis and causation cannot be accepted as 
competent evidence as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's claim must be 
denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2000, June 2001, Apr. 2004).  As such, VA 
fulfilled its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In a June 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


